Citation Nr: 0410333	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  99-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, that denied the 
veteran's claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  This claim was remanded to 
afford the veteran a hearing before the Board in August 2001 and 
such hearing was conducted before the undersigned Veterans Law 
Judge at the RO (i.e. a travel board hearing) in November 2002.  
In this regard, the Board notes that from correspondence from the 
veteran, dated February 26, 2004, it appears that he was advised 
that the tape of his hearing had been lost.  In fact, such is not 
the case and a transcript from that tape has been made and is part 
of the record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 2000 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and assist a claimant in 
developing the facts necessary to substantiate the claim.  This 
change in the law is applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 (West 
2002).  A claim may be decided without providing such assistance 
only when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  

In the instant case, the Board notes that it does not appear that 
the veteran has been provided the proper information under the 
VCAA as to which party is responsible for obtaining which 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). Upon 
remand, the RO should ensure that the veteran has received all 
required notice under the VCAA.  

In addition, the Board notes that the veteran has indicated, most 
recently in his hearing testimony dated November 2002, that he has 
received treatment for his post traumatic stress disorder (PTSD) 
symptomatology at the National Center for Post Traumatic Stress 
Disorder in Boston, Massachusetts, and possibly at several other 
locations.  Although a psychological assessment, dated December 
2001, is of record from the above mentioned facility, no 
outpatient treatment records, from this facility or any other, are 
contained in the veteran's claims file.  Upon remand, the RO 
should contact the veteran and request that he provide the names 
and addresses of all facilities that have treated him for PTSD, in 
order that all relevant records may be associated with the claims 
folder.

In addition, the veteran is asked to provide, if possible, more 
specific information regarding his claimed stressors, to include, 
if possible, dates and names of those he reported witnessing being 
killed and wounded in combat, so that a further attempt to verify 
his stressors may be undertaken.

The Board regrets the additional delay a further remand will 
entail; however, it is necessary to ensure that the veteran gets 
all consideration due him under the law.

Accordingly, this claim is REMANDED for the following development:

1. The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2. The RO should contact the veteran and request that he provide 
the names and addresses of all health care providers who have 
treated him for his PTSD.  After obtaining the necessary releases, 
the RO should obtain all such records, to include any records from 
VA facilities.

3. The veteran should again be requested to provide more specific 
information, if possible, regarding his exposure to stressors in 
Vietnam.  If possible, the veteran should provide specific dates 
for the particular events noted by him and should confirm the unit 
to which he was assigned during each such event; the veteran 
should provide the names of the soldiers he witnessed being killed 
or wounded, the units of those involved, and the dates, places, 
and circumstances of any deaths or injuries.  The veteran should 
again be advised that this information is necessary in order to 
obtain supportive evidence of stressful events and that he must be 
as specific as possible, as an adequate search for verifying 
information cannot properly be conducted without the requested 
details.

4. This summary of stressors, with specific details regarding the 
veteran's alleged stressors, and all associated documents, to 
include information from his personnel records, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, Springfield, Virginia 
22150- 3197.  That agency should be requested to provide any 
information which might corroborate the veteran's alleged 
stressors, including operational orders and other pertinent 
reports pertaining to the veteran's units. 

5. After all the development above has been completed, the RO 
should make a determination of whether the veteran engaged in 
combat with the enemy.  Those stressors which have been confirmed 
should be set forth for the use of the VA examiner, as noted 
below.  

6. Then a VA psychiatric examination should be accomplished in 
order to determine the nature and extent of the veteran's 
disability.  The claims folder, and a copy of this remand, should 
be made available to the examiner for review prior to the 
examination, including the records from the USASCRUR.  The 
examiner should offer an opinion, with respect to the veteran's 
PTSD, if diagnosed, as to whether it is as least as likely as not, 
(i.e., is there at least a 50 percent probability) that this 
disorder is the result of any confirmed stressors.  Specific 
reasons should be given for this opinion. 

7. Thereafter, the RO should re-adjudicate the claim on appeal.  
If the benefit sought is not granted, the veteran should be 
furnished a supplemental statement of the case and an opportunity 
to respond.  The case should then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





